             Case 6:20-cv-01348-SI        Document 8        Filed 09/21/20   Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

CORNELIUS CUFFY,
                                                      Case No. 6:20-cv-01348-SI
                       Plaintiff,
                                                      ORDER TO DISMISS
        v.

JUSTICE AUDREY J. BROYLES,

                       Defendant.

SIMON, District Judge.

        Plaintiff,          a   prisoner        at   the     Coffee     Creek      Correctional

Facility, brings this civil rights action pursuant to 42 U.S.C.

§   1983.     In a separate Order,               the Court granted Plaintiff leave

to proceed in forma pauperis. However,                         for the reasons set forth

below,       Plaintiff's Complaint is dismissed for failure to state a

claim        upon    which           relief    may    be      granted.       See     28    U.S. C.

§   1915(e) (2).

                                              BACKGROUND

        Plaintiff alleges that Marion County Circuit Judge Broyles

issued       an     order       in    November       2019     suspending       his    telephone

         1 - ORDER TO DISMISS
          Case 6:20-cv-01348-SI           Document 8       Filed 09/21/20      Page 2 of 4




privileges. He asserts her order prevents him from speaking with

his    family    and       friends    and       causes      him emotional           distress.       He

believes this violates his First,                        Sixth,    Eighth,         and Fourteenth

Amendment rights, and he seeks $2,500,000 in damages.

                                           STANDARDS

        Pursuant to 28 U.S.C.              §    1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,              malicious,        or fails to state a claim upon

which     relief      may    be   granted.          28   U.S.C.         §§   1915 (e) (2) (B)      and

1915A(b).     In order to state a claim,                     Plaintiff's Complaint must

contain sufficient factual matter which,                           when accepted as true,

gives     rise   to    a     plausible         inference         that    defendants      violated

plaintiff's constitutional rights.                        Ashcroft v.          Iqbal,   556 U.S.

662,    678   (2009);       Bell Atlantic Corp.              v.    Twombly,        550 U.S.       554,

556-57     (2007).     "Threadbare recitals of the elements of a cause

of     action,     supported         by    mere      conclusory          statements,         do    not

suffice." Iqbal, 556 U.S. at 678.

        Dismissal      for    failure          to   state    a    claim       is   proper     if    it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington County,            88 F.3d 804,           806    (9th Cir.         1996);    Cervantes

         2 - ORDER TO DISMISS
          Case 6:20-cv-01348-SI         Document 8          Filed 09/21/20          Page 3 of 4




v. City of San Diego, 5 F.3d 1273, 1274                               (9th Cir. 1993). Because

Plaintiff        is     proceeding        pro        se,        the        Court     construes          his

pleadings        liberally and affords him the benefit of any doubt.

Erickson v.        Pardus,       551 U.S.       89,    94           (2007);    Ortez,     88    F.3d at

806.

                                         DISCUSSION

        A plaintiff must include the name of all defendants in the

caption of a           complaint.       Fed.    R.    Civ.           P.    l0(a).     In this        case,

Plaintiff names          a    single person as                  a    Defendant       in this         case,

Judge Broyles, claiming that she imposed indefinite restrictions

on his     telephone         use.    Al though        Plaintiff purports                  to    add two

additional Defendants elsewhere in his Complaint,                                     not only does

he     decline    to    name     those     individuals                in    the     caption       of    the

pleading, but he limits his allegations to a single "Defendant,"

presumably Judge             Broyles.     See    Taylor             v.     List,    880   F.2d 1040,

104 5 ( 9th Cir.        198 9)      ("Liability under section 198 3 arises only

upon a     showing of personal participation by the defendant"                                           in

the alleged constitutional deprivation).                                  In any event,         the two

non-parties        Plaintiff         references            in        his    Complaint          are     both

prosecutors who would be immune from this suit even if properly

named. See Kalina v. Fletcher, 522 U.S. 118, 123-25 (1997).




         3 - ORDER TO DISMISS
          Case 6:20-cv-01348-SI         Document 8         Filed 09/21/20       Page 4 of 4




      With respect             to Judge Broyles,               she is    shielded from this

lawsuit by virtue of her judicial immunity. Olsen v.                                     Idaho State

Bd. of Medicine,          363 F.3d 916, 922               (9th Cir. 2004). Accordingly,

fails to state a claim upon which relief may be granted.

                                            CONCLUSION

      Based       on    the     foregoing,         IT    IS     ORDERED        that      Plaintiff's

Complaint (#2) is DISMISSED for failure to state a claim. Should

he   wish    to    continue          with    this       case,    Plaintiff             must       file    an

amended      complaint           within       30        days     that:          ( 1)     cures           the

deficiencies       with        his    original      Complaint;          ( 2)     names        a    proper

defendant who personally participated in the                                   deprivation of a

federal     right;      ( 3)    does not      incorporate any prior document by

reference;        and    (4)     is    on     the       form    provided         by      the       Court.

Plaintiff's       failure        to   do    so will        result       in the dismissal                  of

this case with prejudice.

      The Clerk of Court is directed to provide Plaintiff with a

civil rights Complaint form.

      IT IS SO ORDERED.

      DATED thl's       ul s__!;, day of September,             2020.



                                       ~~     United States District Judge



       4 - ORDER TO DISMISS
